Citation Nr: 9934775	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-25 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945.  He died in April 1995, and the appellant is the 
veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1995 RO decision which denied service connection 
for the cause of the veteran's death.  An RO hearing was 
requested and scheduled, but the appellant withdrew her 
request in March 1999.  An informal conference was held at 
the RO in March 1999 in lieu of a hearing.


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1944 
to December 1945.  He performed duties of a rifleman, engaged 
in combat, and was a prisoner of war (POW) of the Germans 
from January 1945 to May 1945.  During his lifetime, his 
established service-connected conditions included anxiety 
reaction, rated 30 percent; bilateral pes planus (flat feet), 
rated 10 percent; convergence weakness of the eyes (listed as 
"conversion" weakness of the eyes on some later rating 
decisions), rated 0 percent; and residuals of trench foot 
(which is a cold injury like frostbite), rated 0 percent.

A review of the veteran's service medical records shows that 
on medical examination performed for induction purposes in 
April 1944, his neurological system and cardiovascular system 
were clinically normal.  The only abnormality noted with 
respect to his feet was pes planus.  His weight was listed as 
163 pounds.  On medical examination performed for 
repatriation purposes in September 1945, the veteran's heart, 
arteries, skin, and neurological system were listed as 
normal.  The only abnormality noted with respect to his feet 
was bilateral pes planus.  His weight was noted as 1591/2 
pounds, and his build was described as stocky.  The veteran 
said he felt good, and his only complaints related to 
nervousness, a rash, and a stomach condition.  No 
disqualifying defects were found, and the examiner 
recommended that the veteran be returned to general military 
service.  On medical examination performed for separation 
purposes in December 1945, his cardiovascular system, feet, 
and neurological system were clinically normal.  His weight 
was noted as 168 pounds.  Service medical records are 
negative for pertinent defects.

In April 1947, the veteran's claims for service connection 
for frozen feet and a nervous condition were received by the 
RO.  

At a May 1947 VA examination, the veteran stated that his 
feet were frozen in Germany in January 1945.  He reported 
that "Dr. Brochis" treated him for a foot condition.  On 
examination, the examiner indicated that there were no 
findings which manifested themselves as residuals of trench 
foot.  The only negative finding with respect to the feet was 
bilateral pes planus.  The cardiovascular system, 
neurological system and skin were normal.

In a June 1947 decision, the RO established service 
connection for psychoneurosis (anxiety state), convergence 
weakness of the eyes, residuals of trench foot, and bilateral 
pes planus.

At a July 1948 VA examination, the veteran's complaints 
related only to a gastrointestinal condition and a 
psychiatric condition.  On examination, his cardiovascular 
system was clinically normal, and a neurological examination 
was essentially negative.  The examiner noted that there were 
no subjective or objective symptoms referable to trench foot.

By a letter dated in January 1949, a private physician, R. E. 
Allen, M.D., noted that the veteran had been treated by Dr. 
Broscius for a "feet condition."

At a June 1949 RO hearing, the veteran testified that after 
separation from service, he was treated by Dr. Broscius for 
frozen feet for four or five months in 1946.  He said that in 
the summer he developed blisters on the bottoms of his feet 
and had them lanced.  He said Dr. Broscius told him the 
blisters were from poor circulation and shrunken blood 
vessels.  He said the condition had improved and he had not 
been treated for it for two years.

At an October 1949 VA examination, the veteran complained of 
pain and sweating of both feet, and occasional headaches; he 
said he was hit in the head while he was a POW.  On 
examination, his cardiovascular and neurological systems were 
clinically normal, and the only negative finding regarding 
the feet was pes planus.

At an October 1954 VA examination, the veteran complained of 
frequent foot pain, blisters in the summer, and cold 
sensitivity in the winter.  On examination, his 
cardiovascular system was normal.  The examiner noted that 
the veteran's feet were cold to the touch, with normal pulses 
and no trophic changes.  The diagnoses were mild residuals of 
bilateral frozen feet, and symptomatic bilateral pes planus.

Private medical records from Geisinger Medical Center (GMC) 
dated in September 1968 reflect that the veteran was treated 
for a cerebrovascular accident (CVA).  On admission, the 
examiner noted that the veteran previously enjoyed excellent 
health and had no history of hypertensive or other 
cardiovascular disease.  The primary diagnosis was 
encephalopathy due to arteriosclerosis; the secondary 
diagnoses were hemiparesis and expressive aphasia.

An October 1971 medical certificate completed by Joseph 
Greco, M.D. indicates that the veteran had premature 
ventricular contractions of the heart and had suffered a 
right-sided stroke in September 1968.  The diagnoses were 
cerebral insufficiency and angiospasm, severe nervousness and 
anxiety syndrome, and hypotension.

A December 1971 VA chest X-ray study shows that the veteran's 
heart shadow was not enlarged.

At a January 1977 VA examination, the veteran reported 
receiving treatment for flat feet and poor circulation.  He 
complained that since 1946, his feet became colder than 
usual.  He reported that he had been receiving weekly 
injections of Heparin, B1, and B12 from Dr. Greco since his 
stroke in 1968.  On examination of the feet, the examiner 
diagnosed bilateral flat feet and opined that much of the 
veteran's problem might be related to vascular difficulties 
due to his trench foot.  A chest X-ray study showed no 
abnormality of the heart.  An X-ray study of the feet showed 
pes planus; the bony trabecular pattern and density was 
normal, and there was no evidence of joint abnormality.

Private medical records dated from 1984 to 1993 from GMC 
reflect treatment for non-Hodgkin's lymphoma, dementia, 
Alzheimer's disease, hearing loss, depression, and 
adenocarcinoma of the prostate.  A May 1984 discharge summary 
notes that the veteran was treated for diffuse mixed 
histiocytic lymphocytic lymphoma.  On admission, the doctor 
noted that he had a history of frostbite of the lower 
extremities in 1944, and that his current medications 
included a Heparin shot once per month, B1 and B12 shots once 
per month, and an occasional nerve pill.  On discharge, he 
was also diagnosed with status post right CVA and 
hypercholesterolemia.  

The first medical evidence of dementia (including Alzheimer's 
disease) is dated in 1988. 

In an April 1988 Former POW Medical History, the veteran 
reported that during captivity he was hit on the head with 
the butt of a rifle.  He stated that during captivity he 
experienced frostbite and immersion foot or hand.  He said he 
did not acquire beriberi during captivity and he did not have 
swelling of the legs or feet.   He stated that during 
captivity, he had a vitamin deficiency and experienced chest 
pain, rapid heart beats, and skipped or missed heart beats.

At a VA Former POW examination in April 1988, the veteran's 
only complaint related to memory impairment.  The diagnoses 
were hearing impairment of the left ear, status post excision 
of two lymphoma lesions of the left upper extremity, status 
post excision of a benign neck lesion, status post 
cholecystectomy, status post appendectomy, status post right 
inguinal herniorrhaphy, status post CVA with residual right-
sided weakness, resolved, and memory impairment.  An 
electrocardiogram showed sinus bradycardia, and a chest X-ray 
study was normal.

In March 1990, the veteran submitted a claim for service 
connection for dementia, to include Alzheimer's disease.

In a September 1990 decision, the RO denied service 
connection for dementia; the veteran did not appeal.

The first medical evidence of prostate cancer is dated in 
1990.

A September 1992 GMC clinic note shows that the veteran was 
diagnosed with metastatic adenocarcinoma of the prostate.  A 
November 1993 note shows that the veteran's Alzheimer's 
disease had progressed very significantly.  The doctor 
recommended increasing doses of opioids and continued 
palliative care.

Private medical records dated from November 1993 to March 
1994 from Shamokin Area Community Hospital reflect treatment 
for pneumonitis, dehydration, end-stage Alzheimer's, 
metastatic prostatic carcinoma, diffuse mixed histiocytic 
lymphoma, and supraventricular tachycardia.

The veteran's death certificate reveals that the veteran died 
at his residence on April 19, 1995.  The certifying physician 
was Jeffrey Greco, M.D.  The immediate cause of death was 
listed as coronary artery disease (CAD) - ischemic 
cardiomyopathy, organic brain syndrome-Alzheimer's, 
circulatory problems, and metastatic prostate carcinoma.  No 
conditions were listed under the section for other 
significant conditions.

In May 1995, the appellant submitted a claim for service 
connection for the cause of the veteran's death.

By a statement dated in July 1995, the appellant asserted 
that during his captivity, the veteran was repeatedly hit on 
the head with the butt of a rifle.  She provided a list of 
the veteran's post-service medical problems from 1963 until 
his death in 1995.  She said the veteran was first treated 
for prostate cancer in December 1989.  She asserted that the 
veteran's service-connected frozen feet caused problems with 
his blood circulation which might have contributed to his 
stroke.  She essentially contended that the conditions 
leading to his death were incurred in or aggravated by his 
period of captivity as a POW.  She reiterated her assertions 
in several subsequent letters.

By a statement received in January 1996, the appellant 
reiterated many of her assertions.  She submitted a photocopy 
of an article which related that scientists suspect that a 
blow to the head somehow triggers Alzheimer's disease; the 
article listed two other possible causes of the disease:  
stress and "immune system foul-up."  The appellant 
essentially contended that the veteran's Alzheimer's disease 
was caused by the head injuries he received during his 
captivity as a POW.

By a statement received in April 1996, the appellant 
reiterated many of her assertions.  She submitted a duplicate 
of the previously described article regarding Alzheimer's.  
She asserted that the veteran's service-connected psychiatric 
disorder was actually post-traumatic stress disorder (PTSD), 
and that such disorder was related to his Alzheimer's disease 
which was one of the causes of his death.  She also contended 
that his service-connected frozen feet caused poor 
circulation, which could have contributed to his 1968 stroke 
and could have impaired his cardiac function, leading to his 
death.  She reiterated her assertions in letters received in 
November 1996 and March 1997.  In a March 1997 letter, the 
appellant asserted that the veteran had ischemic heart 
disease due to malnutrition.  She said that when he entered 
service, he weighed 175 pounds, and when he was released from 
prison camp he weighed about 130 pounds.

In May 1997, the appellant submitted a statement in which she 
reiterated her assertions.  She submitted an April 1997 
statement from her brother, who said that he also was a POW 
during World War II, although not in the same camp as the 
veteran, and said he discussed the veteran's POW captivity 
with him during his lifetime.  He said that he and the 
veteran both had frostbite of the feet, PTSD, and 
gastrointestinal problems.  He asserted that the veteran's 
poor diet as a POW caused a vitamin deficiency, which caused 
heart disease.  He said the veteran told him he was hit in 
the head with a rifle during his captivity.  The appellant 
also submitted a photocopy of an article indicating that the 
VA was beginning to recognize the long-term effects of 
frostbite injury.  The article related that a VA doctor 
indicated that the most common complications from frostbite 
injury were diabetes, circulatory problems, arthritis, skin 
cancer in frostbite scars, chronic night pain, and fungal 
infections.  The appellant reiterated her assertions in two 
statements received in June 1997.

By a statement dated in February 1998, the appellant 
reiterated many of her assertions.  In a December 1998 
statement, the appellant said that the appellant had problems 
with swollen ankles for many years, and had difficulty 
standing or walking for long periods of time.

A March 1999 report of contact indicates that the appellant 
reported that after separation from service, the veteran 
received vitamin B injections from his doctor.  She said that 
this doctor was now dead, but she would attempt to obtain his 
records from his son.

By a letter to Dr. Jeffrey Greco dated in March 1999, the RO 
requested that he provide treatment records (his father's as 
well as his own) which related to the veteran, that he state 
whether an autopsy was performed on the veteran, and that he 
clarify the nature of the circulatory problems listed on the 
veteran's death certificate.

By a letter dated in March 1999, the appellant's 
representative enclosed a note and clinical records from Dr. 
Greco, and asserted that such records demonstrated that the 
veteran received vitamins B1 and B12 injections throughout 
his medical treatment from 1959 to 1985.  In a handwritten 
note dated in March 1999, Dr. Greco indicated that the 
veteran had been a patient of both his father and himself, 
and said that all records more than seven years old had been 
destroyed.  He said he was enclosing photocopies of the only 
available clinical notes from his father.  Such records 
reflect treatment of several members of the veteran's family 
(including his wife and children) dated from 1957 to 1985.  
The notes relating to the veteran show treatment for a "lump 
in the throat," dizzy spells, pharyngitis, a left inguinal 
hernia, lymphoma, and various other conditions.  Such records 
are negative for a cardiac disorder or other pertinent 
conditions.  A March 1966 note shows that an unidentified 
patient (who weighed 1311/2 pounds) had a possible B12 
reaction.  Notes dated from 1975 to 1984 reflect that the 
veteran received regular injections of vitamins B1 and B12, 
and of Heparin.  A February 1985 note shows that the veteran 
was treated for hypotension.

In a September 1999 written presentation, the appellant's 
representative contended that the veteran's service-connected 
trench foot condition was a "vascular insult," and that 
since the veteran's death was caused by ischemic heart 
disease, the criteria for presumptive service connection had 
been met.

II.  Analysis

The appellant variously contends that the veteran's service-
connected trench foot condition caused death as it led to 
heart disease, or that his service-connected anxiety disorder 
caused Alzheimer's disease which resulted in death, or that 
repeated blows to the head during the veteran's POW captivity 
caused Alzheimer's disease which resulted in death, or that 
the veteran incurred beriberi during his captivity and that 
fatal ischemic heart disese should be considered service 
connected on a presumptive basis.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for certain chronic diseases, including arteriosclerosis, 
brain hemorrhage or thrombosis, organic heart disease, 
organic disease of the nervous system, and a malignant tumor 
will be presumed if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where a veteran was a POW for 30 days or more, and develops 
certain chronic diseases to a compensable degree at any time 
after service, the diseases will be rebuttably presumed to 
have been incurred in service.  One such disease is beriberi 
(including beriberi heart disease), and for purposes of the 
presumption, the term beriberi heart disease includes 
ischemic heart disease in a former POW who experienced 
localized edema during captivity.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied. Id.

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established service- 
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The file shows that during the veteran's lifetime his 
established service-connected disabilities were anxiety 
reaction, bilateral pes planus, convergence weakness of the 
eyes, and residuals of trench foot.  It is not contended, nor 
does the evidence reflect, that bilateral pes planus or 
convergence weakness of the eyes caused or contributed to the 
veteran's death.

The veteran's service medical records from his period of 
active military service (1944-1945) are negative for the 
medical conditions involved in his death in 1995, and such 
conditions were not shown for decades after service.  Service 
medical records are negative for beriberi or localized edema, 
including in relation to the period of the veteran's POW 
captivity; and records from after service indicate the 
veteran never gave a history of having had these problems 
during his POW captivity.

The earliest medical evidence of arteriosclerosis is dated in 
1968, when the veteran suffered a CVA and was diagnosed with 
encephalopathy due to arteriosclerosis.  At that time the 
examiner noted that the veteran previously enjoyed excellent 
health and had no history of hypertensive or other 
cardiovascular disease.  In October 1971, Dr. Greco indicated 
that the veteran had premature ventricular contractions of 
the heart, and diagnosed cerebral insufficiency and 
angiospasm, severe nervousness and anxiety syndrome, and 
hypotension.  Private medical records from Dr. Greco reflect 
that the veteran received injections of vitamins B1 and B12 
and Heparin from 1975 to 1984.  At a January 1977 VA 
examination, the veteran reported that he had been receiving 
weekly injections of Heparin, B1, and B12 from Dr. Greco 
since his stroke in 1968.  The examiner diagnosed bilateral 
flat feet and opined that much of the veteran's foot problems 
might be related to vascular difficulties due to his trench 
foot.  The first medical evidence of lymphoma is dated in 
1984, the first medical evidence of dementia (including 
Alzheimer's disease) is dated in 1988, and the first medical 
evidence of prostate cancer is dated in 1990.  The first 
medical evidence of a diagnosis of CAD or ischemic 
cardiomyopathy is the veteran's death certificate, dated in 
April 1995.

The most recent medical evidence in the claims file comprises 
medical records from Shamokin Area Community Hospital dated 
from 1993 to 1994 which reflect treatment for pneumonitis, 
dehydration, end-stage Alzheimer's, metastatic prostatic 
carcinoma, diffuse mixed histiocytic lymphoma, and 
supraventricular tachycardia.

The veteran's death certificate reveals that he died at home 
and the causes of death were listed as CAD-ischemic 
cardiomyopathy, organic brain syndrome-Alzheimer's, 
circulatory problems, and metastatic prostate carcinoma.

The appellant asserts, in part, that ischemic heart disease 
(one of the reported causes of death) should be deemed 
service connected because the veteran was a POW.  However, 
for this POW presumption to apply, there must be evidence 
that the veteran experienced localized edema during 
captivity.  Such is not shown by the service medical records 
(including those from after repatriation), and at no time 
during or after service did the veteran give a history of 
beriberi or localized edema during his POW captivity.  In 
fact, in an April 1988 Former POW Medical History, the 
veteran stated that during captivity he did not have beriberi 
and did not have swelling of the legs or feet.  In the 
absence of evidence that the veteran had localized edema 
during his captivity, the POW presumption of service 
incurrence for ischemic heart disease does not apply.

No competent medical evidence has been submitted to show that 
the veteran's established service-connected conditions 
(anxiety reaction, bilateral pes planus, convergence weakness 
of the eyes, and residuals of trench foot) caused or 
contributed to his death.  No competent medical evidence has 
been submitted to show that the reported causes of death 
(CAD-ischemic cardiomyopathy, organic brain syndrome-
Alzheimer's disease, circulatory problems, and metastatic 
prostate carcinoma) are linked to service or to the 
established service-connected disabilities.  In short, there 
is no competent medical evidence of causality as required for 
a well-grounded claim for service connection for the cause of 
death.  Ruiz, supra; Johnson, supra.  Statements by the 
appellant, her brother, or her representative on such matters 
do not serve to make the claim well grounded, since, as 
laymen, they have no competence to give a medical opinion on 
diagnosis or etiology of a disorder.  Grottveit, supra.

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a).






ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

